Case 3:19-cv-00353-BJD-PDB Document 41 Filed 09/09/19 Page 1 of 2 PagelD 209

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

ERIC BREINES, individually, and on
behalf of all others similarly situated and
ANDREW PERRONG, individually, and
on behalf of all others similarly situated,

Plaintiffs,
V. Case No. 3:19-cv-353-J-39PDB
PRO CUSTOM SOLAR LLC, D/B/A
MOMENTUM SOLAR, a New Jersey
company,

Defendant.
/
ORDER

THIS CAUSE is before the Court on the Joint Notice of Proposed Changes to the
Case Management and Scheduling Order (Doc. 40). Pursuant to the Court's Order (Doc.
39), which denied the Motion for Protective Order to Temporarily Stay Discovery and/or
to Bifurcate Individual and Class Discovery (Doc. 29), the parties filed proposed changes
the operative Case Management and Scheduling Order and Referral to Mediation (Doc.
26; CMSO).

Inherent in the Court's authority is the power to manage its affairs so as to achieve
the orderly and expeditious disposition of its cases. See Wieckiewicz v. Edu. Credit Mgmt.
Corp., 443 F. App’x 449, 450 (11th Cir. 2011). This includes the Court's ability “to extend
or modify deadlines within a case management and scheduling order” upon a showing of

good cause. See Gadsby v. Am. Golf Corp. of California, No. 2:10-CV-680-FTM-99, 2012

WL 2368568, at *1 (M.D. Fla. June 21, 2012); Fed. R. Civ. P. 16(b)(4). In consideration
Case 3:19-cv-00353-BJD-PDB Document 41 Filed 09/09/19 Page 2 of 2 PagelD 210

of the good cause shown, and the delayed start to discovery, the CMSO is due to be
vacated and an amended CMSO is due to be entered in accordance with the Court's
calendar with consideration of the parties’ proposed deadlines.
Accordingly, after due consideration, it is
ORDERED:
1. The Case Management and Scheduling Order and Referral to Mediation
(Doc. 26) is VACATED.
2. The Court will enter an amended case management and scheduling order

and referral to mediation forthwith.

th
DONE and ORDERED in Jacksonville, Florida this a day of September, 2019.

BO) Boe

BRIAN J. DAVIS ¥
United States District Judge

5
Copies furnished to:

Counsel of Record
